HOUCK, J.
1. Whether trial court committed prejudicial error m sustaining defenuant’s motion for directed verdict, m action tor workmen's compensation, muse ne determined by Court of Appeals, on testimony contained in transcript oirered m trial.
2. Where employee of city was struck by automobile while on way to wont within three blocks of place of employment and within half nour of commencing work, resulting injury was not sustained m course oí, and did not arise out of, employment.
3. Finding that injury was sustained in course of or arose out of employment must be proved or admitted before claimant would nave rignt to compensation.
(Shields and Young, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.